DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose A spatial monitoring system for a vehicle, the spatial monitoring system comprising: a LiDAR sensor; a first plurality of sensors arranged to monitor ambient environmental states, including one or more of temperature, pressure, humidity, and precipitation; a second plurality of sensors arranged to monitor vehicle operating conditions; a controller, in communication with the first plurality of sensors and the second plurality of sensors, and operatively connected to the LiDAR sensor, the controller including an instruction set, the instruction set being executable to: monitor, via the first plurality of sensors, the ambient environmental states, monitor, via the second plurality of sensors, the vehicle operating conditions, capture, via the LiDAR sensor, a point cloud, determine point cloud metrics for the point cloud, and determine desired control parameters for the LiDAR sensor based upon the ambient environmental conditions, the vehicle operating conditions, and the point cloud metrics, and control the LiDAR sensor to capture an image of a field-of-view proximal to the vehicle based upon the desired control parameters as disclosed in independent claims 1, 9, 17 and corresponding dependent claims 2-8, 10-16, 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661